DETAILED ACTION

 	The amendment filed 8/1/2021 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:   It appears that in line 7 of claim 1, the word “as” should be changed to –at--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “said second extension piece” as recited in the last line of claim 6.
Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,644,740 in view of the Design patent to Deng et al. (D765,646).  Claims 1-3 of U.S. patent 10,644,740 disclose a multi-configuration clip system that includes all of the limitations set forth in claims 1-4 of the instant application except for the gripping ends being perpendicular to the first extension axis and first plane and the support portion having two parallel tabs extending from a back surface of the central clip portion.  However, the Design patent to Deng et al. shows a smart phone clip system comprising opposing gripping ends that appear to be oriented perpendicular to the extension axis of the clip as well as to the plane in which the smart phone would be secured.  The Deng et all patent also shows two parallel tabs extending outwardly from a back surface of the clip (see Figs. 2, 5, and 6).  In view of the teachings of the Deng et al. patent, it would have been obvious to one of ordinary skill in the art to extend the gripping ends at the opposing ends of the (‘740) clip inwardly at a 90 degree angle in order to accommodate the flat sides of a standard cell phone.  It also would have been obvious to provide a pair of parallel tabs on the back surface of the (‘740) central clip portion, as taught by Deng et al., to create an effective means of supporting the clip system when supporting a cell phone or the like.
	
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1-6, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Downes et al. (US-2015/0282343) in view of Sheu et al. (US-2016/0165025).
The Downes et al. publication shows a multi-configuration clip system comprising a pair of slidably connected clip pieces (12a,12b) having gripping cages (16a,16b) at the respective ends thereof, a locking mechanism (32) adapted to lock the clip at a certain length along a first extension axis (along channel 14b), and a support portion including two parallel tabs (unreferenced but clearly shown in Figure 3) extending outwardly from a back surface of the central clip for receiving a pivoting portion of bracket (30).  While the arcuate gripping cages (16a,16b) appear to extend generally perpendicularly from the extension axis as well as the plane in which a cell phone (80) is secured, there is no specific disclosure to such a perpendicular extending direction.
	However, the Sheu et al. publication shows an adjustable clip assembly (31,32) wherein the generally flat gripping portions (312,322) appear to extend perpendicularly relative to the longitudinal axis of the clip and to the plane in which a cell phone (4) is clamped (see Fig. 6).  The Sheu et al. clip assembly also includes a mount (323) that engages and supports a wireless trigger assembly (34,342) that can actuate a clamped electronic device (4) when the trigger is pressed.  The rail-shaped mount (323) is “recessed” or undercut beneath its flange for accommodating the side grooves (341) on the trigger assembly (34).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to extend the opposing gripping ends of the Downes et al. clip in a direction perpendicular to the extension axis and to the plane of the clamped cell phone, similar to that shown in the Sheu et al. publication, in order to better accommodate the flat sides or ends of a common cell phone or cell phone case.  It also would have been obvious to provide a trigger mount surface on the first end of the Downes et al. clip system, as taught by Sheu et al., in order to conveniently mount a wireless trigger for allowing a user to more easily actuate a phone or camera function that is clamped within the clip system.
Response to Arguments
8. 	Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on the Ben Yehuda et al. reference (US-2015/0355531) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Galant (US-9,285,832) and Theis et al. (US-9,890,899) show corner-gripping end pieces having at least a portion thereof that extends perpendicular to an extension axis of the adjustable clip.

10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3652                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
8/11/2021